Citation Nr: 1521155	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel




INTRODUCTION

The Veteran had active military service from November 1966 to November 1970 and from September 1980 to May 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record fails to indicate the Veteran has a current diagnosis of PTSD that conforms to the DSM-IV criteria as a result of a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an October 2011 notice letter sent to the Veteran that fully addressed all notice elements.  This letter informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate rationale for the diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. The law requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran asserts service connection is warranted for PTSD as directly due to his active service.  Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014) (requiring that the diagnosis conform to the requirements of the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

Initially, the Board observes the record is void of a competent diagnosis of PTSD at any point during the appeal period.  In this regard, VA treatment records indicate the Veteran has attended group PTSD therapy and received individual mental health treatment.  However, no diagnosis of PTSD was rendered as a result of such treatment.

The Veteran was provided a VA PTSD examination in April 2013.  Following a mental health examination, the VA examiner specifically concluded that the Veteran "does not have a diagnosis of PTSD that conforms to DSM-IV criteria...."  Instead, the VA examiner diagnosed the Veteran with alcohol dependence and adjustment disorder with mixed emotional features.  

In considering whether the Veteran suffers from PTSD, the Board has considered the Veteran's statements, both in conjunction with the current appeal as well as those to treatment providers, regarding in-service stressors and current symptomatology.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., depression, sleeplessness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, the Veteran has not provided competent medical evidence indicating he has been diagnosed with PTSD.

In light of the analysis above, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not currently suffer from PTSD per the DSM-IV criteria.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328.  Therefore, as the Board has determined that the Veteran does not have a current diagnosis of PTSD that conforms to the DSM-IV criteria, a further discussion of the elements of service connection for PTSD is unnecessary.

Accordingly, the benefit-of-the-doubt rule does not apply in this case, and the Board finds that the Veteran's claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Even though the Veteran initially filed a claim for service connection for PTSD, the Board observes the record indicates the Veteran has also been diagnosed with a number of other psychiatric disorders, including depression, anxiety disorder and adjustment disorder.  VA must consider alternate psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, a claim of entitlement to service connection for a specific psychiatric disorder includes any mental disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Id. 

As indicated under Clemons, these other psychiatric diagnoses should be considered as part of the underlying claim.  To date, however, the RO has not adjudicated the Veteran's claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  Corrective action, as well as further adjudication, is therefore needed.  38 C.F.R. §§ 3.159(b), 19.9.

Furthermore, the Board observes that, during the development of the Veteran's claim, he was provided a VA examination to address his psychiatric claim in April 2013.  While the VA examiner specifically found that the Veteran suffers from depression and an adjustment disorder, no opinion was rendered regarding the etiology of these disorders.  Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, an addendum opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection with respect to the Veteran's claim for an acquired psychiatric disorder other than PTSD.

2. Forward the claims file to the VA examiner that conducted the April 2013 examiner, if available.  If this VA examiner is not available, forward the claims file to another examiner with the appropriate clinical expertise.  If the examiner determines that an additional in-person examination would be beneficial, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicating testing and/or consultations must also be accomplished.  

Following a review of the claims file, and examination of the Veteran if deemed necessary, the examiner is requested to offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any psychiatric disorder other than PTSD had its onset or is otherwise etiologically related to the Veteran's period(s) of active service.

A complete rationale must be provided for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


